Citation Nr: 0915104	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to May 
1971.  Service records (DD Forms 214) show that the appellant 
received an Honorable discharge for the period of August 9, 
1966, to May 20, 1968, but was issued a discharge "Under 
Conditions Other than Honorable" for the period of May 21, 
1968, to May 21, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim for service connection for PTSD.  The Board notes 
that this issue was remanded in July 2006 for further 
development. 

In August 2005, a Travel Board hearing was held before a 
Veterans Law Judge at the Wichita, Kansas RO.  A transcript 
of that proceeding has been associated with the claims 
folder.  The Board notes that the Veterans Law Judge who 
conducted this hearing is no longer with the Board.  The 
appellant was issued a letter in March 2009 informing him 
that this Veterans Law Judge was no longer employed with the 
Board and offering him the opportunity to testify before 
another member of the Board.  The appellant responded in 
April 2009 that he did not wish to appear at a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for PTSD.  After a thorough review of the appellant's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

As an initial matter, the Board notes that, in June 1977, the 
RO issued an administrative decision in which it determined 
that the appellant's entire active duty service from August 
9, 1966, to May 21, 1971, constituted one period of 
dishonorable service as he "was guilty of willful and 
persistent misconduct."  In an April 2003 administrative 
decision, the RO determined that under the provisions of 38 
C.F.R. § 3.360 the appellant was entitled to health care 
under chapter 17, title 38, United States Code, for any 
disabilities determined to have been incurred in or 
aggravated by his active service.  Additionally, the RO 
determined that, under the provisions of 38 C.F.R. § 3.13(c), 
the appellant would have been eligible for a discharge or 
release under conditions other than dishonorable at the time 
of completing the period of service that he was obligated to 
serve at the time of entry into service, except for an 
intervening reenlistment.  Thus, the RO held that he had 
honorable active military service from August 9, 1966, 
through August 8, 1969.

The Board notes that this claim was remanded in July 2006 in 
order to allow the RO the opportunity to resolve an 
outstanding matter with regard to the nature of the 
appellant's character of discharge.  Specifically, it was 
noted that, in the August 2005 hearing testimony, the 
appellant testified as to his otherwise honest, faithful, and 
meritorious service, including his combat service in Vietnam, 
and indicated that the offenses for which he was discharged 
should be excused because of the circumstances of his service 
and his emotional condition following his return from 
Vietnam.  As a result of this testimony, the RO was 
instructed to adjudicate the appellant's claim that new and 
material evidence had been submitted that established that 
the character of his discharge did not constitute a bar to VA 
benefits for the period of service from August 9, 1966, to 
May 21, 1971.  

If the RO continued to hold that the character of the 
appellant's discharge was a bar to VA compensation, the RO 
was directed to determine whether the minor-offense exception 
(§ 3.12(d)(4)) or the insanity exception (§3.12(b)) is 
applicable.

Instead of issuing a rating decision or administrative 
decision addressing the claim to reopen the decision that 
held that the appellant's service was a bar to VA 
compensation, the RO issued a supplemental statement of the 
case (SSOC) with regard to this issue in December 2008.  The 
Board notes that, in no case, will an SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in a statement of the case 
(SOC).  38 C.F.R. § 19.31 (2008).  Therefore, as a decision 
and a SOC were not recently issued by the RO with regard to 
this issue, this claim must be referred back to the RO for 
proper adjudication in the appropriate form, as a rating 
decision or an administrative decision.  

Additionally, as noted in the July 2006 Board remand, the 
appellant's claim for PTSD was denied based on the character 
of his discharge, which the RO determined in 1977 to be 
dishonorable.  However, since the appellant is entitled to 
health care benefits for any service-connected disorder, the 
RO erred in failing to consider whether the appellant's 
current PTSD is service connected, as the appellant alleges.  
Accordingly, this matter is remanded to the RO for 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.	The RO should adjudicate the claim raised 
at the hearing in August 2005, i.e., that 
new and material evidence has been 
received which establishes that the 
character of the appellant's discharge 
does not constitute a bar to VA benefits 
for the period of service from August 9, 
1966, to May 21, 1971, in a rating 
decision or an administrative decision, 
not in a SOC or SSOC.

2.	Even if the RO continues to hold that the 
character of the appellant's discharge 
for service ending in May 1971 
constitutes a bar to VA compensation, in 
view of the appellant's entitlement to 
health care benefits for any service-
connected disorder, the RO must 
readjudicate the appellant's claim for 
service connection for PTSD to include 
eligibility for medical care eligibility 
under chapter 17, title 38, U.S. Code.  

3.	After completion of the above, if service 
connection for PTSD remains denied, the 
appellant and his representative should 
be furnished a SSOC.  In particular, the 
RO should review all the evidence that 
was submitted since the January 2005 SOC.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
a SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the appellant and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




